Citation Nr: 0026080	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-46 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas. 


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased rating for right thumb 
disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This appeal arises from rating decisions by the Houston, 
Texas Regional Office (RO) in March 1994 and January 1996.  
The March 1994 rating action determined new and material 
evidence had not been submitted to reopen a claim for service 
connection for headaches and denied entitlement to an 
increased rating for atrophy of the right thenar muscles 
(thumb), post operative.  The January 1996 rating decision 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
anterior cruciate deficient left knee.

The veteran testified at hearing at the Board in September 
1997 before the undersigned, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is in the claims 
folder. 

A Board decision in December 1997 determined that new and 
material evidence had been submitted to reopen claims for 
service connection for headaches and a left knee disorder.  
These issues, and the issue of increased rating for the right 
thumb disability, were remanded to the New Orleans RO for 
further development. 


FINDINGS OF FACT

1.  The claim for service connection for left knee disability 
is not plausible.

2.  The veteran's preexisting migraine headaches disorder did 
not undergo increase in severity during service.

3.  The head traumas sustained during service did not result 
in chronic headaches.

4.  The veteran's right thumb disorder is manifested by 
atrophy of the right opponens pollicis and abductor pollicis 
brevis muscles, severe hypersensitivity of the thenar region 
and inability to oppose or to truly flex the thumb; the 
disorder is the equivalent of amputation of the thumb through 
the proximal phalanx.


CONCLUSIONS OF LAW

1.  The claim for service connection for left knee disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A headache disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§  1110, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).

3. The criteria for an evaluation of 30 percent for right 
thumb disability have been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.25, 4.71a,, 4.118, 
Diagnostic Code 5152 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that mild headaches were 
noted on the entrance examination.  In September 1967, the 
veteran was seen with a complaint of headaches and vomiting.  
A history of "migraine-like headaches" of many years 
duration was noted.  In November 1967, he was seen with the 
complaint of bifrontal headaches of recent onset.  There were 
no other neurological symptoms.  On the following day, he 
reported severe headaches which he had pretty regularly since 
the age of 7.  Sometimes he had nausea and vomiting but no 
blurring of vision.  He usually knew when the headaches would 
come.  Sometimes the headaches were mild and would go away.  
On other occasions, the headaches would not go away.  He had 
tried Cafergot with no relief.  The impression was 
questionable tension headaches.  In December 1967, he was 
seen with a complaint of headaches which began in the 
occipital and frontal, associated with nausea and 
lightheadedness.  Marked tension accompanied the headaches 
with much muscle spasm.  The headaches had been present for 
the past 10 years with the same pattern.  The impressions 
were tension headaches, rule out migraines.  

In April 1968, the veteran was treated for an infected right 
hand (thenar area).  Subsequently he had several complaints 
of pain with reduction of range of motion. 

In November 1968, the veteran was seen at Fort Polk Army.  He 
claimed his headaches were now constant, throbbing and all 
over the head.  He stated that a tree fell on him on October 
30th in Vietnam and he suffered a laceration of the scalp in 
the left temporal area.  He also claimed a fracture of the 
right humerus and tenderness to palpation and motion of the 
left knee. He now had trouble remembering and trouble with 
balance.  He had blackouts and was short tempered.  He 
claimed these conditions did not exist prior to October 1968.  
Two days later, he complained of severe headaches and pain of 
the left knee.  

In May 1969, the veteran complained of occipital headaches.  
He stated that he was evacuated by air from Vietnam in 
November 1968 because of a head injury.
On November 14, 1969, the veteran sustained a head injury in 
an automobile accident.  He denied loss of consciousness.  He 
complained of frontal headaches.  He was oriented and 
coherent.  He was able to move all extremities.  His pupils 
were equal and reactive.  He had considerable laceration of 
the forehead.  On November 15th, he had no further complaints 
of headaches.  He was discharged after three days of 
hospitalization.  The discharge diagnosis was lacerations of 
the head and face.  He was seen a few days later and he again 
reported a long history of headaches which had persisted 
unchanged with occasional vertigo with position changes.  The 
impression was tension headaches with no objective evidence 
of intracranial pathology.   

A line of duty determination prepared in January 1970 
disclosed that on November 30, 1969, the veteran became 
intoxicated and fell down hitting his head.  He was taken to 
an emergency room in a private hospital for treatment of a 
severe headache.  He was treated and sent to the Army 
hospital in Fort Polk where he was admitted and kept 
overnight for observation.  The hospital record indicates a 
history of previous surgery for brain trauma.  Two weeks 
before he had been an auto accident.  The admitting diagnosis 
was hysteria, precipitated by alcohol and rule out 
intracranial pathology.  A physical examination revealed 
lacerations of the forehead.  A neurological evaluation 
disclosed the veteran was intact.  He was discharged from the 
hospital on December 1, 1969.  The head injury was found in 
the line of duty.  

On the report of medical history, at the time of the 
separation examination in January 1970, the veteran indicated 
he had frequent or severe headaches.  It was reported that 
while in Vietnam, a tree fell on him in October 1968 and 
broke his arm.  He also suffered lacerations on the left side 
of the head.  He claimed he was hospitalized until January of 
1969.  On the separation examination, a round scar was noted 
on the forehead.  A left knee disorder was not noted.  The 
neurological evaluation was normal.

A report of Dr. R. M. dated in August 1982, is of record. He 
stated that the veteran was hit on the head by a falling tree 
in Vietnam and was rendered unconscious, with resultant 
severe headaches.  Also, in 1969, he was involved in an auto 
accident and suffered a head injury.  In addition, he 
referred to the infection of the right hand in service.  The 
veteran's symptoms were frequent recurrent headaches and 
limited range of motion of the right thumb.  He was not able 
to dorsiflex the thumb.  He had loss of full abduction.  The 
diagnoses were: head injury, severe, subsequent to injures 
while in service, onset 1968-1969; partial ankylosis , right 
thumb, secondary to infection.

The veteran had a period of VA hospitalization in August 
1982.  He claimed a headache off and on since 1968 following 
a head injury in Vietnam.  This time he had a headache for 
about two weeks with pain all over the head, which was 
throbbing in nature and present 24 hours a day.  The headache 
was associated with some nausea, especially in the mornings.  
A brain scan was negative.  Skull x-rays showed no 
abnormality. 

On a VA examination in January 1983, the veteran complained 
of headaches and pain in the right hand.  He complained of 
pain of the right thumb while he was using it at work or 
driving a car.  He denied swelling of the right hand and 
thumb.  The examination of the right hand disclosed no 
swelling.  There was atrophy of the right opponens pollicis 
and abductor pollicis brevis muscles.  He had normal flexion 
of the right thumb with limitation in the range of motion of 
the right thumb only during extension.  An x-ray of the right 
thumb showed no osseous or joint lesion involving the thumb 
and no fracture.  A tiny metallic foreign body, measuring 
about 1 millimeter in size, was present in the soft tissue 
between the base of the thumb and index finger.  The 
diagnoses were: past injury to the right hand with limitation 
in the range of motion of the right thumb during extension; 
atrophy of the right opponens pollicis and abductor pollicis 
brevis muscles; foreign body (metallic) between thumb and 
right index finger at base.  A left knee disorder was not 
noted. 

In August 1983, the veteran underwent release of adhesions of 
the flexor pollicis brevis and abductor pollicis brevis with 
arthrotomy of the carpal/metacarpal joint of the right thumb.

The veteran received a VA hand, thumb and finger examination 
in September 1993.  It was reported that a tree fell on him 
in Vietnam, and he suffered a fracture of the midshaft of the 
right humerus, an injury to the left knee, and a closed head 
injury.  The left knee injury was managed by wheelchair until 
he was weight bearing.  No specific treatment was rendered.  
He still claimed pain, swelling, and giving away of the left 
knee.  He wore an ace wrap as needed for the left knee.  
Following the closed head injury, he continued to have 
chronic headaches.  About six months prior to his 1968 
injury, he developed an infection in the right hand.  This 
resulted in swelling or prominence over the thenar region of 
his right thumb.  In 1983, he underwent surgery to release 
opposition contracture of the right thumb, and possible to 
debride an exostosis or scar tissue from the previous 
infection.  Following this, he developed severe 
hypersensitivity over the thenar region of the thumb, with 
severe thenar atrophy.  He was able to flex his thumb, but he 
had lost the ability to oppose his thumb.  He wore an ace 
wrap around the thumb when gripping or grasping, since the 
abducted position of the thumb caused pain.  

On physical examination, there was a 3 centimeter incision 
over the thenar region of the right palm.  The veteran had 
severe and complete atrophy of the abductor pollicis longus.  
The thenar region was very sensitive to even light touch.  
Passive motion of the thumb was satisfactory, including 
opposition and abduction.  He was not able to actively 
oppose, and any flexion of the thumb occurred only through 
the flexor pollicis longus.  After examination of the right 
hand, he reapplied the ace wrap with the hand held in a 
flexed position.  He preferred this position to allow his 
fingers availability to open doors, write, and to ride his 
motorcycle.  

Examination of the left knee revealed an ace wrap from the 
thigh to the lower leg.  Range of motion of the left knee was 
0-145 degrees flexion.  There was 2 + swelling.  Diagnoses 
were: severe atrophy, abductor pollicis brevis right thumb 
with no ability to oppose the thumb, associated with severe 
hypersensitivity-severely symptomatic; chronic anterior 
cruciate deficient left knee with 3+ instability-moderately 
asymptomatic; closed head injury with chronic headaches. 

VA outpatient records disclose that the veteran was seen in 
June 1996 with complaints of a burning stinging pain at the 
base of the thumb. He reported he was unable to grab objects 
with the thumb.  He wore an ace wrap binding the right thumb.  
The examiner reported the veteran had the inability to use 
the thumb because of pain.  He had had no treatment for 10 
years.  The veteran would not allow an adequate examination 
of the hand.  Significant atrophy was noted.  The examiner 
recommended physical training.  When seen in the outpatient 
clinic in February 1998, he denied any medical problems 
except for headaches, usually in the frontal and temporal 
area and a history of an infection of the right hand with 
unsuccessful surgery in 1983.  
         
The veteran testified at the hearing in Washington D.C. in 
September 1997.  He stated that he was right handed and that 
he did not have full extension of the right thumb.  He had a 
tender spot at the base of the thumb when he was not wearing 
his brace.  It throbbed and was painful.  The thumb was very 
painful to move.  The brace was issued by the VA in June 
1996.  He could print and sign his name, although it took a 
lot longer than normal.  He was able to grip cups with his 
fingers because of the brace.  He had a tendency to do more 
things with his left hand because of the thumb.  It took him 
longer to get dressed in the morning. He was able to tie his 
shoes, using the fingers of his right hand.  He stated the 
right thumb condition was basically the same since the last 
VA examination in September 1993.  He believed the pain and 
motion of the right thumb was worse than what the examiner 
put down.  Therapy has been recommended but it was too 
difficult for him to get there.  

The veteran testified that his left knee was broken in a 
bulldozer accident in Vietnam.  He also suffered a head 
injury at this time when a tree fell on him.  He submitted 
personnel records that reflected his hospitalization in 
service in late 1968.  After he was released from the 
hospital, he still had trouble with his knee although it was 
not until civilian life that his left knee really started to 
bother him.  He was treated in June 1970 for the left knee 
condition.  He has continued to have problems with the knee 
since that time.  

The veteran testified that he did have headaches prior to 
service but that the headaches worsened during service.  
Since 1968, he has had a constant nagging headache.  The 
headaches worsened after the tree fell on him.  The 
representative referred to the hospital report which noted 
the veteran was treated for constant severe headaches.  On 
the separation examination, he indicated that he continued to 
have severe headaches.  He disclosed he was treated by a 
private physician in when he went home on leave and the 
doctor noted the headaches had worsened since the injury.  He 
saw this physician from the time of discharge until now.  He 
though it possible that these treatment records could be 
obtained.  He treated the headaches with Tylenol and Motrin 
with some relief.  He was not working now because of the 
headaches and his thumb problem.  He had worked as a welder 
but had not worked since the surgery in the 1980's.  He had 
been turned down for disability by the Social Security 
Administration.           

The veteran received a VA neurological examination in April 
1999.  His claims folder and medical records were available 
to the examiner.  He had a chronic history of what he called 
migraine headaches since childhood.  His migraines would 
occur at the rate of once a month.  He acknowledged these 
headaches on his enlistment examination.  He claimed these 
headaches worsened when a tree fell on him in Vietnam and hit 
him on the head and caused right arm and left knee injuries.  
He said he was unconscious for some time and only transiently 
awoke while being transferred to the hospital.  He was not 
clear about the extent of his injuries.  He stated he was 
hospitalized for approximately six months for treatment of 
the head injury and the arm and leg injuries.  Since the head 
injury, he claimed chronic daily headaches that never went 
away.  He still had migraines at the rate of one a month.  
The migraine consisted of a throbbing sensation around his 
head associated with nausea.  The other chronic headaches 
started after his head injury are mostly retro-orbital with a 
severe pressure sensation.  While they have never 
disappeared, they wax and wane, and tend to be exacerbated by 
light.  They occasionally caused him to have difficulties in 
going to sleep and sometimes he had to wait to be exhausted 
to fall asleep.  

After his discharge from service, the veteran was employed as 
a welder and it was not clear how the headaches effected his 
work.  He had to stop working in 1983 because of 
complications from a right hand injury.  He said he never 
received any medical help for his headaches since discharge 
from the service except for some pain killers that his family 
physician used to give him when he had insurance.  Since 
losing his job in 1983, he had relied on over the counter 
medications.

The examiner stated that a review of the records failed to 
document a six month hospitalization after the alleged tree 
accident in Vietnam.  The only records that they could find 
was a small summary from a few days after the injury 
detailing the extent of the veteran's injuries.  With 
reference to the head injury, it was only said that he had a 
laceration which was sutured.  There was no reference to a 
skull fracture.  There was no reference to any imagining 
studies performed to investigate intracranial pathology.  
There was no reference to any loss of consciousness at the 
time of the accident.  Specifically, the injury was never 
described as a possible concussion.  His service records 
indicated that in 1969 he sustained two other head and face 
injuries that he did not mention.  In November 1969, he had 
an automobile accident while under the influence of alcohol.  
He was apparently thrown out of the car through the 
windshield and sustained some lacerations of the face and 
head.  Again, there was no evidence of any loss of 
consciousness with that injury.  Six days later, while under 
the influence of alcohol, he fell and hit his head.  Again 
there was no evidence of loss of consciousness or any 
extensive skull or intracranial pathology from that event.

The neurological evaluation disclosed normal muscle tone in 
all four extremities except for the right upper extremity 
distal muscles, secondary to pain from the old right hand 
injury.  He had a brace around the right wrist.  The 
diagnoses were: longstanding history of migraine headaches; 
history of chronic possible tension type headaches that 
occurred after a head injury.

In a discussion, the examiner reported that the veteran had a 
longstanding history of what was described as migraine 
headaches.  While in Vietnam a tree fell on him and resulted 
in a head injury as well as injuries to the right arm.  Since 
then, he claimed chronic headaches that never disappeared but 
waxed and waned.  These headaches have been superimposed on 
his preexisting migraine headaches.  It was not very clear 
how these headaches have incapacitated him when he was 
working.  At that time he was seeing a general practitioner 
who would provide him with different pain medications.  
Currently, he self medicated with over the counter 
medications.  

The examiner addressed questions asked in the Board remand.  
The first one was "Is it at least likely as not that the 
preexisting headaches underwent a permanent increase in 
severity in service as a result of head injuries in the 
service."  From a review of the record and from the history 
he gave it was difficult to answer that question.  The 
history the veteran gave was that of a severe episode of head 
trauma that resulted in a concussion and which necessitated a 
six month hospitalization.  The veteran's record failed to 
reflect such consciousness or any evidence of a concussion.  
The only injuries sustained from that accident was a scalp 
laceration which was repaired.  In addition, he had two 
additional head injuries in 1969 that occurred while he was 
under the influence of alcohol.  While a significant head 
injury is well known to result in the onset of chronic 
headaches, usually tension type in nature, such head injuries 
are usually severe and are usually associated with the loss 
of consciousness.  Those headaches are usually termed as post 
concussion headaches, and they can also be associated with a 
wider post concussive syndrome that includes cognitive 
changes.  The records do not indicate that this veteran had 
any concussions at any point from any of the head injuries. 
It would be very unlikely for any of these head injuries to 
result in those severe headaches that have never abated since 
their onset more than 30 years ago.  The headaches the 
veteran described did not fall under any known category of 
headaches.  The headaches he described have apparently never 
remitted and have constantly been present in excess of 30 
years.  The closest category of headaches that can fall under 
this is that of a tension type headache but this veteran's 
headaches would be very atypical tension type headaches.  
Additionally, the mechanism of the injury that is described 
in the records does not appear to be commensurate with the 
severity of the subsequent headaches he described.  

The second question asked in the Board remand was "Was any 
such increase beyond the natural progress of the disorder."  
The examiner stated it was also difficult to answer this 
question.  He said it was definitely established that the 
veteran's preexisting headaches could not have spontaneously 
and by their natural progression resulted in the current 
headaches that he described which were daily and unrelenting.  
However, the issue of whether his head injuries had resulted 
in those kinds of headaches was again brought up because the 
severity of the headaches he described was way out of 
proportion to the mechanism of the injury that was present in 
the records.  

In summary, it was well established that the veteran had 
preexisting headaches since his childhood that seemed to 
continue at the same frequency and with the same intensity 
and features as before his head injury.  He described another 
type of headaches that started immediately after the head 
injury that were a retro-orbital pressure-like headache that 
has never resolved since the injury of November 1968.  It 
would be very difficult to adequately classify those 
headaches but the closest that they would come under was a 
very atypical tension headaches.  In the absence of evidence 
of a concussion, it was impossible to label these post 
concussive headaches.  From a review of the description of 
his previous head injuries in service, it was very clear that 
these headaches seem to be out of proportion when the 
mechanism and extent of head injuries is considered.

The veteran was scheduled for a VA joint examination in April 
1999.  The claims file was available for review by the 
examiner and it was reviewed in its entirety, including the 
service medical records.  The examiner reported that after a 
neurological evaluation, the veteran left the compensation 
and pension clinic area.  Overhead paging was attempted but 
the veteran did not return for his orthopedic evaluation.

The examiner stated, after a review of the service medical 
records, that there was no history of any injury to the left 
knee.  Numerous mentions were made to a soft tissue infection 
to the thenar muscular region of the right thumb.  
Apparently, this began in late March 1968 and was treated 
initially with analgesics and antibiotics by his family 
doctor.  He was placed on a course of hot soaks and 
tetracycline and gradually improved initially.  However, 
subsequent visits noted gradually diminished range of motion 
with particular respect to flexion of the thumb which 
remained reduced about 50 percent at the last notation, made 
in August 1968, almost two years before his discharge from 
service.  

In a statement received in January 2000, the veteran 
indicated that he did not wish to be examined and he 
understood the possibility of continued denial was greater.              



Legal Analysis.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement. A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence. Id.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Left Knee

In this case, the veteran declined to complete VA orthopedic 
examination scheduled for the purpose of determining the 
etiology of his left knee disability.  Good cause was not 
shown, and, accordingly, the claim will be decided on the 
record.  Service medical records are negative with respect to 
the left knee, and it was not until several years after 
service that the veteran claimed that he had injured the knee 
in Vietnam.  Nonetheless, with consideration of 38 U.S.C.A. 
§ 1154(b), the Board finds that his statements and testimony 
constitute sufficient proof that he sustained injury to the 
knee in service.  There is also medical evidence of current 
left knee disability in the form of chronic ligamentous 
insufficiency of the knee.  However, there is no medical 
opinion providing a nexus between the current left knee 
disability and the injury sustained in service.  Accordingly, 
and because all of the elements necessary to well ground the 
claim are not present, the claim is not well grounded and is 
denied.

Headaches.

The medical evidence shows that a headache disorder was noted 
on enlistment, and that these were migraine headaches that 
had been present since the veteran's childhood.  The veteran 
does not dispute this, but contends that his preexisting 
headache disorder became worse after he was hit on the head 
by a falling tree while in Vietnam.  Accordingly, the 
question to be decided upon appeal is whether the appellant's 
pre- existing headache disorder during active service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

Pursuant to 3.306(a), a pre- existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (1999). 

Initially the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) because there is medical opinion that apparently links 
the current headaches to service.  Further, the Board finds 
that all relevant evidence has been properly developed and 
that the duty to assist the appellant in developing pertinent 
facts, as set forth in 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

With respect to whether the preexisting headache disorder was 
aggravated by head trauma during service, pertinent evidence 
includes the 1982 opinion from Dr. M. and the VA neurological 
examination report in April 1999.  It is apparent that Dr. 
M.'s opinion was based on history provided by the veteran and 
his family, while that of the VA neurologist was based on 
thorough review of the service medical and other medical 
records in the claims file, and was supported by detailed 
analysis.  The Board finds the VA neurologist's opinion to be 
the more probative, and will rely on that opinion in 
concluding that the preexisting migraine headaches did not 
increase in severity during service.  The neurologist then 
addressed the issue of whether the head injury or injuries 
sustained in service caused additional headache disability.  
Based on the nature and severity of the head injuries that 
were reflected in the service medical records, the 
neurologist then concluded that it was "very unlikely" that 
these injuries would have caused the chronic, severe and 
unremitting headaches that the veteran currently describes.  

From this evidence, the Board concludes, first, that the 
preexisting migraine disorder was not aggravated in service.  
Second, that the head injuries sustained in service did not 
result in chronic headaches.  Third, that any headaches other 
than migraine headaches experienced by the veteran are not 
related to inservice disease or injury.

Right thumb disability.

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Priscilla v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
right hand disorder and, therefore, he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination 
and opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The veteran's right thumb disability is currently rated under 
Diagnostic Code 5309, Muscle Group IX.  A note to this 
diagnostic code states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The rating is to be on limitation of motion, 
with a minimum rating of 10 percent.  

Diagnostic Code 5224 provides that a 10 percent rating will 
be assigned for favorable ankylosis of the thumb; a 20 
percent rating will be assigned for unfavorable ankylosis of 
the thumb.  Diagnostic Code 5152 provides that a 20 percent 
rating will be assigned for amputation of the thumb at the 
distal joint or through the distal phalanx, major extremity; 
a 30 percent rating will be assigned for amputation at the 
metacarpophalangeal joint or through proximal phalanx; a 40 
percent rating will be assigned for amputation with 
metacarpal resection.

In classifying the severity of ankylosis and limitation of 
motion of single digits, with only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches of the median transverse fold of the palm; when so, 
the rating will for favorable ankylosis, otherwise 
unfavorable.

In evaluating the veteran's right thumb disorder, the Board 
notes that the veteran refused to appear for a scheduled 
orthopedic examination and has stated that he is unwilling to 
undergo future VA examinations.  Therefore, the decision will 
be limited to evidence previously of record.  

The current clinical evidence shows an area of severe 
hypersensitivity at the base of the veteran's thumb.  He also 
has complete atrophy of the muscles controlling abduction of 
the thumb.  He is unable to actively oppose the thumb or to 
truly flex the thumb.  He has testified that because of pain 
and limited use of the thumb, he binds it with an ace wrap so 
that it will not impede his use of the other fingers of the 
hand.  This was also observed on the last VA examination.  In 
view of the clinical evidence and his testimony, the Board is 
of the opinion that the impairment due to the severely 
symptomatic thumb is equivalent to amputation of the thumb 
through proximal phalanx.  Accordingly, he is entitled to a 
30 percent rating pursuant Diagnostic Code 5152.  Because he 
has some motion in the thumb, apparently through the flexor 
pollicis longus, the disability is not the equivalent of 
amputation of the thumb with metacarpal resection.

The 30 percent rating contemplates the severe symptomatology.  
Accordingly, the veteran is not entitled to additional 
compensation pursuant to the principles set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).


ORDER

Service connection for a left knee disorder and a headache 
disorder is denied.
An increased rating of 30 percent for the right thumb 
disorder is granted.  To this extent, the benefits sought on 
appeal are allowed, subject to the law and regulations 
controlling monetary awards


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


